Citation Nr: 0916074	
Decision Date: 04/29/09    Archive Date: 05/07/09

DOCKET NO.  03-11 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania



THE ISSUES

1. Entitlement to service connection for a claimed lumbar 
spine disorder, to include degenerative joint disease of the 
lumbar spine.  

2. Entitlement to service connection for a claimed cervical 
spine disorder, to include degenerative joint disease.  

3. Entitlement to service connection for claimed 
hypertension.  



REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney




WITNESS AT HEARING ON APPEAL

The Veteran.



ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1966 to August 
1968.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a December 2001 RO rating 
decision.  

The Veteran testified before the undersigned Veterans Law 
Judge in a videoconference hearing from the RO in February 
2007.  

In June 2007, the Board issued a decision that denied the 
Veteran's claims of service connection for a lumbar spine 
disorder, cervical spine disorder and hypertension.  The 
Board also remanded the claims of service connection for 
posttraumatic stress disorder (PTSD) and tinnitus to the RO 
for further development.  

The Veteran appealed the Board's June 2007 decision to the 
United States Court of Appeals for Veterans Claims (Court), 
which issued an Order in October 2008 granting a Joint Motion 
for Partial Remand to vacate the decision and remand it back 
to the Board.  

Currently, the claims of service connection for PTSD and 
tinnitus remain pending at the RO.  

Also, the Board notes, the Veteran raised new claims of 
service connection for hearing loss and for the residuals of 
back surgery during the February 2007 hearing, and in a 
statement added to the claims files in February 2007.  
Accordingly, those issues are not presently before the Board.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if further action on his part is required on his 
part.  


REMAND

As indicated, the Joint Motion for Partial Remand observed 
that the Veteran was not afforded a VA examination in 
connection with the remanded claims.  More specifically, the 
Joint Motion indicated that a medical examination was 
necessary to determine whether a nexus existed between the 
currently diagnosed back disorders and an in-service trauma 
including a reported head injury.  

At his hearing, the Veteran testified that he was an 
artilleryman in service.  According to the Veteran, the 
artillery pieces would often get suck in the mud, which 
required the Veteran to lift them out.  Further, he often had 
to go under the barrel of the artillery pieces that would 
then hit his head and jam his neck.  In addition, he also 
testified that he had to carry approximately 90-pound 
ammunition boxes up to 50 meters.  

The Joint Motion also noted that the Veteran's claim of 
service connection for hypertension was an intertwined issue.  
Where a decision on one issue would have a "significant 
impact" upon another, and that impact in turn could render 
any review of the decision on the other claim meaningless and 
a waste of appellate resources, the two claims are 
inextricably intertwined.  See Henderson v. West, 12 Vet. 
App. 11, 20 (1998) (citing Harris v. Derwinski, 1 Vet. App. 
180 (1991); Parker v. Brown, 7 Vet. App. 116, 118 (1994).  

Since the Veteran is asserting that his diagnosed 
hypertension is caused or aggravated by the claimed spine 
disorders, his claim of service connection for hypertension 
must also be remanded.  

As indicated, the Joint Motion, as incorporated by the 
Court's October 2008 Order, raises questions requiring 
medical conclusions that the Board could not reach based on 
the evidence of record.  See Colvin v. Derwinski, 1 Vet. App. 
171 (1991) (the Board may not base a decision on its own 
unsubstantiated medical opinion, but rather may reach a 
medical conclusion only on the basis of independent medical 
evidence or adequate quotation from recognized medical 
treatises).  Accordingly, a remand for VA medical 
examinations is required at this point.  

The Veteran is hereby advised that failure to report to the 
scheduled examination(s) may result in denial of the claim.  
See 38 C.F.R. § 3.655.  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
Veteran or the death of an immediate family member.  

If the Veteran fails to report to the scheduled examination, 
the RO should obtain and associate with the claims file 
copy(ies) of the notice(s) of the examination sent to him by 
the pertinent VA medical facility at which the examination is 
to take place.  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159 (2007).  

However, identification of specific actions requested on 
remand does not relieve the RO of the responsibility to 
ensure full compliance with VCAA and its implementing 
regulations.  

Specifically, the RO should advise the Veteran of the 
elements required to establish entitlement to service 
connection per Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), and should also advise the Veteran to send VA all 
evidence in his possession not already of record that is 
relevant to his claim.  

Hence, in addition to the actions requested hereinabove, the 
RO should undertake any other development and/or notification 
action deemed warranted by VCAA prior to adjudicating the 
claim on appeal.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate steps 
to send the Veteran and his attorney a 
letter requesting that the Veteran 
provide sufficient information, and if 
necessary, signed authorization, to 
enable it to obtain any additional 
evidence pertaining to the remanded 
claim.  

The RO should also invite the Veteran to 
submit all pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  

The RO should ensure that its notice to 
the Veteran meets the requirements of 
Dingess/Hartman, cited above, with 
respect to the five elements of a claim 
for service connection, as appropriate.  
The RO's letter should clearly explain to 
the Veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).  

2.  If the Veteran responds, the RO 
should assist the Veteran, by following 
the procedures set forth in 38 C.F.R. § 
3.159 (2008), in obtaining any additional 
evidence identified.  All records and 
responses received should be associated 
with the claims file.  If any records 
sought are not obtained, the RO should 
notify the Veteran and his attorney of 
the records that were not obtained, 
explain the efforts taken to obtain them, 
and describe further action to be taken.  

Whether or not the Veteran responds, the 
RO should obtain all VA treatment records 
not already associated with the claims 
file.

3.  After all records and responses 
received have been associated with the 
claims file or the time period for the 
Veteran's response has expired, the RO 
should arrange for the Veteran to undergo 
appropriate VA examination(s) to 
determine the exact nature and etiology 
of the claimed cervical and lumbar spine 
disorders.  

The entire claims file must be made 
available to the physician designated to 
examine the Veteran, and the examination 
report should include discussion of the 
Veteran's entire documented medical 
history and assertions.  

All appropriate tests and studies should 
be accomplished and all clinical findings 
should be reported in detail.  

Based on the examination(s), the physician 
should first offer diagnoses corresponding 
to each claimed spinal disorder.  Then, 
for each diagnosed spine disorder, the 
examiner should opine as to whether it was 
at least as likely as not (i.e., there is 
at least a 50 percent probability) that 
any currently identified cervical spine or 
lumbar spine disability is due to the 
injuries described by the Veteran or any 
other event during his period of active 
service.  

The examiner should provide a clinical 
rationale for his or her opinions, and 
should identify and discuss the relevant 
medical evidence, including all pertinent 
private and VA records, and lay evidence 
of record.  If the examiner cannot provide 
such an opinion without resorting to 
speculation, he or she should indicate the 
rationale for that conclusion.  

The examiner should set forth all 
examination findings, along with the 
complete rationale for all conclusions 
reached, in a printed (typewritten) 
report.  

4.  If the Veteran fails to report to the 
scheduled examinations, the RO must obtain 
and associate with the claims file a copy 
of the notice(s) of the date and time of 
the examinations sent to the Veteran by 
the pertinent VA medical facility.  

6.  To help avoid future remand, the RO 
must ensure that the requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).  

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should re-adjudicate the remanded 
claims of service connection in light of 
all pertinent evidence and legal authority 
and addressing all relevant theories of 
entitlement.  If any benefit sought on 
appeal remains denied, the RO should 
furnish to the Veteran and his attorney an 
appropriate Supplemental Statement of the 
Case (SSOC) that includes clear reasons 
and bases for all determinations, and 
affords them the appropriate time period 
for response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the remanded matters, but need take no further 
action unless otherwise notified.  Kutscherousky v. West, 12 
Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 
(1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  



